 



Exhibit 10.53

SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION

     Each non-employee director, other than a non-employee director serving as
Chairman of the Board, receives an annual retainer of $30,000, and the Chairman
of the Board, if a non-employee director, receives an annual retainer of
$50,000. In addition to the annual retainer, non-employee directors who serve as
the Chairman of the Audit Committee or the Venture Committee receive an annual
fee of $40,000, and non-employee directors who serve as the Chairman of the
Compensation Committee or the Corporate Governance and Nominating Committee
receive an annual fee of $20,000. Non-employee directors are also paid $2,000
for each Board or committee meeting attended in person and $1,000 for each Board
or committee meeting attended by telephone. No additional compensation is paid
when the Board of Directors or a committee acts by unanimous written consent in
lieu of a meeting. Non-employee directors are eligible for reimbursement of
their expenses incurred in connection with attendance at Board meetings in
accordance with Cadence policy.

     Under Cadence’s 1995 Directors Stock Option Plan, each non-employee
director is automatically granted an option upon joining the Board of Directors
to purchase the number of shares of Cadence common stock equal to 6,250
multiplied by the number of full calendar quarters between the date the
director’s service begins and the next April 1st. A director is considered to
have served the entire calendar quarter if he or she becomes a director at any
time during the first half of the quarter. These initial grants vest and become
exercisable in full on the March 31st following the grant date and have an
exercise price equal to the fair market value of Cadence common stock on the
grant date. In addition, every April 1st, each non-employee director is
automatically granted an option to purchase 25,000 shares of Cadence common
stock and a non-employee director serving as Chairman of the Board is
automatically granted an additional option to purchase 25,000 shares of common
stock. These annual option grants vest and become exercisable in full on the
March 31st following the grant date and have an exercise price equal to the fair
market value of Cadence common stock on the grant date.

